DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed August 22, 2022.  Claims 1-17 and 21 are pending.  Non-elected claims 18-20 were cancelled.   


Allowable Subject Matter
Claims 1-17 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed August 22, 2022 includes a cancellation of non-elected claims 18-20.
Applicant’s previous amendment filed June 07, 2021 and convincing remarks thereof have overcome the rejections in the office action mailed March 16, 2022.  The references of record including Kimura (2020/0217641), Solomon (5,900,633), Weyburne (6,048,742), Nomaru (9,285,211), Nishida (2020/0173767), Fukuyo (9,837,315), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method for producing modifications in an interior of a solid body, or fairly make a prima facie obvious case of the claimed method, in combination with other claimed processing limitations as recited in base claim 1, the inclusion of providing the solid body, wherein the solid body has a first surface and a second surface spaced apart from the first surface in a vertical direction, wherein a thickness of the solid body is a function of a lateral position at least one of along the first surface or along the second surface; exposing a volume portion of the solid body to light waves of different wavelengths via the first surface, wherein the light waves are partly reflected at the first surface and are partly coupled into the solid body and reflected at the second surface; detecting reflected light waves, of the light waves, at the same volume portion at least twice by means of a sensor device, wherein the reflected light waves are detected at the same volume portion at least twice for different periods; at least partly acquiring light parameters of the reflected light waves, wherein the acquired light parameters comprise polarizations of the reflected light waves; ascertaining distance information from at least a portion of the acquired light parameters; determining one or more parameters based upon the polarizations, wherein the one or more parameters comprise at least one of an orientation of a crystal of the solid body, a polytype variation in a crystal lattice of the solid body, one or more strain states in the solid body, one or more dislocations in the solid body or one or more defects in the solid body; determining a second thickness of the solid body in the volume portion of the solid body based upon the distance information; and introducing laser radiation into the volume portion of the solid body via the first surface to produce at least one modification in the interior of the solid body at a  predefined distance from the second surface, wherein at least one laser parameter of the laser radiation is set at least depending on the second thickness of the volume portion such that the at least one modification is at the predefined distance from the second surface and at least one laser parameter of the laser radiation is set at least depending on the one or more parameters determined based upon the polarizations;
As recited in base claim 9, the inclusion of providing the solid body, wherein the solid body has a first surface and a second surface spaced apart from the first surface in a vertical direction, wherein a transmittance of the solid body is a function of a lateral position at least one of along the first surface or along the second surface; exposing a volume portion of the solid body to light waves of different wavelengths via the first surface, wherein the light waves are partly reflected at the first surface and are partly coupled into the solid body and reflected at the second surface; at least partly acquiring light parameters of reflected light waves, of the light waves, by means of a sensor device; ascertaining intensity information from at least a portion of the acquired light parameters; determining a second transmittance of the solid body in the volume portion of the solid body based upon the intensity information ascertained in association with the reflected light waves; setting at least one laser parameter based upon the second transmittance of the volume portion; and introducing laser radiation, with the at least one laser parameter, into the volume portion of the solid body via the first surface to produce at least one modification in the interior of the solid body at a predefined distance from the second surface, wherein the at least one modification is at the predefined distance from the second surface; and 
As recited in base claim 21, the inclusion of  providing the solid body, wherein the solid body has a first surface and a second surface spaced apart from the first surface in a vertical direction, wherein at least one of a thickness of the solid body or a transmittance of the solid body is a function of a lateral position at least one of along the first surface or along the second surface; exposing a volume portion of the solid body to light waves of different wavelengths via the first surface, wherein the light waves are partly reflected at the first surface and are partly coupled into the solid body and reflected at the second surface; at least partly acquiring light parameters of reflected light waves, of the light waves, by means of a sensor device; ascertaining at least one of distance information or intensity information from at least a portion of the acquired light parameters; determining at least one of a second thickness of the solid body in the volume portion of the solid body based upon the distance information or a second transmittance of the solid body in the volume portion of the solid body based upon the intensity information; introducing laser radiation into the volume portion of the solid body via the first surface to produce at least one modification in the interior of the solid body at a predefined distance from the second surface, wherein at least one laser parameter of the laser radiation is set at least depending on at least one of the second thickness of the volume portion or the second transmittance of the volume portion such that the at least one modification is at the predefined distance from the second surface; exposing, at least after the production of the at least one modification in the interior of the solid body, the volume portion of the solid body to at least one of the light waves of different wavelengths or to second light waves of different wavelengths via the first surface, wherein at least one of the light waves or the second light waves are partly reflected at the first surface and are partly coupled into the solid body and reflected at the at least one modification; at least partly acquiring second light parameters of second reflected light waves, of at least one of the light waves or the second light waves, by means of at least one of the sensor device or a second sensor device; ascertaining location information from at least a portion of the acquired second light parameters; and determining, based upon the location information, at least one of: a first distance between the at least one modification and the first surface in the volume portion of the solid body; or a second distance between the at least one modification and the second surface in the volume portion of the solid body.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822